Citation Nr: 1130028	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for mixed hearing loss of the right ear with sensorineural hearing loss of the left ear, currently evaluated as 10 percent disabling prior to April 13, 2009, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1952 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was last brought before the Board in December 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

1. Prior to April 13, 2009, the Veteran's bilateral hearing loss disability is productive of no more than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.

2. As of April 13, 2009, the Veteran's bilateral hearing loss disability is productive of no more than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.






CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent prior to April 13, 2009, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

2. The criteria for an evaluation in excess of 20 percent as of April 13, 2009, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received sufficient notification through VCAA letters dated April 2004, February 2007 and October 2008.  These notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The February 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims file.  All VA treatment records and reports from the East Orange VA Medical Center have also been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Veteran was afforded VA examinations in May 2004 and July 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The VA examinations are adequate for the purposes of adjudicating the instant claim as they involved a review of the Veteran's pertinent medical history and physical examination of the Veteran and provides objective evidence regarding the severity of the Veteran's service-connected bilateral hearing loss disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board observes the instant claim was remanded in December 2009 with instructions to provide the Veteran with a VA examination to determine the current severity of his bilateral hearing loss.  As discussed above, the Veteran was provided an audiological examination in July 2010, which the Board has determined to be adequate for rating purposes.  As such, there has been substantial compliance with the December 2009 remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss disability has been evaluated as 10 percent prior to April 13, 2009, and 20 percent thereafter, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2010).  In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).

Turning to the record, on the VA audiological examination in May 2004, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
70
90
85
80
LEFT
40
40
55
75
53

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment for the left ear is I.  See 38 C.F.R. § 4.85.  Utilizing Table VIa, the highest numeric designation of hearing impairment for the right ear is VII.  See 38 C.F.R. § 4.86(a) (2010).  Entering the category designations for each ear into Table VII results does not result in an evaluation in excess of 10 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85.

Turning to the record, on the VA audiological examination in May 2004, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
70
90
85
80
LEFT
40
40
55
75
53

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment for the left ear is I.  See 38 C.F.R. § 4.85.  Utilizing Table VIa, the highest numeric designation of hearing impairment for the right ear is VII.  See 38 C.F.R. § 4.86(a) (2010).  Entering the category designations for each ear into Table VII results does not result in an evaluation in excess of 10 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85.

The record reflects the Veteran reported for an audiology evaluation in February 2009.  As the right ear exhibited impacted cerumen, audiological testing could not be performed at the time.  VA audiological testing performed on April 13, 2009, revealed pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
95
80
90
85
88
LEFT
45
45
70
75
59

Speech audiometry revealed speech recognition ability of 26 percent in the right ear and 92 percent in the left.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment for the right ear is XI, and the left ear is II.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results does not result in an evaluation in excess of 20 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85.

Finally, on the VA audiological examination in July 2010, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
90
105+
100
100
LEFT
45
45
75
75
60

Speech audiometry revealed speech recognition ability of 8 percent in the right ear and 88 percent in the left.  Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment for the right ear is XI, and the left ear is III.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results does not result in an evaluation in excess of 20 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85.

The Board observes that there is no audiometric testing of record that would indicate an evaluation in excess of 10 percent is warranted prior to April 13, 2009, or an evaluation in excess of 20 percent is warranted thereafter.  The Board acknowledges the Veteran reported in February 2009 that his hearing ability had decreased since the May 2004 VA examination.  However, as discussed above, audiometric testing was not able to be performed at the time due to impacted cerumen in the right ear.  As such, the earliest date for which it is factually ascertainable that a 20 percent evaluation is warranted is April 13, 2009.  See 38 C.F.R. § 3.400(o) (2010).

The Board also acknowledges the Veteran's statements that his bilateral hearing loss disability is worse than the evaluations assigned herein and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 , Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In sum, the Board finds that there is no audiological evidence of record to support an evaluation in excess of 10 percent prior to April 13, 2009, or in excess of 20 percent thereafter, for the Veteran's bilateral hearing loss disability.  The preponderance of the evidence is against the Veteran's claim for a higher rating at any point during the appeal period.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

Furthermore, the Board observes that the July 2010 VA examination report reflects that, with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, Veteran's employability should not be affected by hearing loss.  See generally Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.





ORDER

An evaluation in excess of 10 percent prior to April 13, 2009, and 20 percent thereafter, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


